 

EXHIBIT 10.1

 

 

AWARD/CONTRACT

1. THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 350)

RATING
DO

 

PAGE
        1

OF

PAGES
    29

2. CONTRACT (Proc. Inst. Ident.) NO.
M67854-07-D-5006

3. EFFECTIVE DATE
09 Nov 2006

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

5. ISSUED BY

CODE 

M67854

6. ADMINISTERED BY (If other than Item 5)

CODE 

S1103A

 

 

MARCORSYSCOM-GTES

 

DCMA ATLANTA

 

 

 

 

ATTN CTQ/HOLLY HUBBELL

 

2300 LAKE PARK DRIVE

 

 

 

 

2200 LESTER STREET

 

SUITE 300

 

 

       SCD: B

QUANTICO VA 22134-5010

 

SMYNRA GA 30080

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7. NAME AND ADDRESS OF CONTRACTOR    (No., street, city, county, state and zip
code)

8.

DELIVERY

FORCE PROTECTION INDUSTRIES, INC

 

o  FOB ORIGIN     x  OTHER     (See below)

MIKE ALDRICH

9. DISCOUNT FOR PROMPT PAYMENT

9801 HIGHWAY 78, #3

 

LADSON SC 29456

 

 

10. SUBMIT INVOICES       1

ITEM

 

 

 

 

(4 copies unless otherwise specified)

Section G

 

TO THE ADDRESS

 

CODE    1EFH8

FACILITY CODE

SHOWN IN:

 

11. SHIP TO/MARK FOR

CODE 

 

12. PAYMENT WILL BE MADE BY

CODE 

HQ0338

 

 

 

 

 

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

 

 

 

 

 

 

 

P.O. BOX 182264

 

 

 

 

 

 

 

COLUMBUS OH 43218-2264

 

 

 

 

See Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN
COMPETITION:

14. ACCOUNTING AND APPROPRIATION DATA

 

 

  o  10 U.S.C. 2304(c)(    )   o  41 U.S.C. 253(c)(  )

 

 

 

15A. ITEM NO.

15B. SUPPLIES/ SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

$214,124,459.00

16. TABLE OF CONTENTS

(X)

SEC.

DESCRIPTION

PAGE(S)

(X)

SEC.

DESCRIPTION

PAGE(S)

PART I - THE SCHEDULE

PART II - CONTRACT CLAUSES

X

A

SOLICITATION/ CONTRACT FORM

1

X

I

CONTRACT CLAUSES

20 - 28

X

B

SUPPLIES OR SERVICES AND PRICES/ COSTS

2 - 11

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

C

DESCRIPTION/ SPECS./ WORK STATEMENT

 

X

J

LIST OF ATTACHMENTS

29

X

D

PACKAGING AND MARKING

12

PART IV - REPRESENTATIONS AND INSTRUCTIONS

X

E

INSPECTION AND ACCEPTANCE

13

 

K

REPRESENTATIONS, CERTIFICATIONS AND
OTHER STATEMENTS OF OFFERORS

 

X

F

DELIVERIES OR PERFORMANCE

14 - 15

 

 

X

G

CONTRACT ADMINISTRATION DATA

16 - 17

 

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

X

H

SPECIAL CONTRACT REQUIREMENTS

18 - 19

 

M

EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

 

 

 

17. x CONTRACTOR’S NEGOTIATED AGREEMENT Contractor is required to sign this
document and return 1 copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)

18. o AWARD (Contractor is not required to sign this document.)   Your offer on
Solicitation Number            including the additions or changes made by you
which additions or changes are set forth in full above, is hereby accepted as to
the items listed above and on any continuation sheets. This award consummates
the contract which consists of the following documents: (a) the Government’s
solicitation and your offer, and (b) this award/contract. No further contractual
document is necessary.

19A. NAME AND TITLE OF SIGNER   (Type or print)

20A. NAME AND TITLE OF CONTRACTING OFFICER

 

 

 

 

 

 

 

TEL:

EMAIL:

 

 

19B. NAME OF CONTRACTOR

19C. DATE SIGNED

20B. UNITED STATES OF AMERICA

20C. DATE SIGNED

 

 

 

BY

 

 

BY

 

 

 

(Signature of person authorized to sign)

 

 

(Signature of Contracting Officer)

 

NSN 7540-01-152-8069

26-107

STANDARD FORM 26 (REV. 4-85)

PREVIOUS EDITION UNUSABLE

GPO 1985 O - 469-794

Prescribed by GSA
FAR (48 CFR) 53.214(a)

 

--------------------------------------------------------------------------------


 

Section B - Supplies or Services and Prices

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001

 

 

 

200

 

Each

 

$

632,947.00

 

$

126,589,400.00 NTE

 

 

 

JERRV 6X6
FFP
IAW SOW and PS. Overpacked with manuals.
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

126,589,400.00

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002

 

 

 

20

 

Each

 

$

311,688.00

 

$

6,233,760.00 NTE

 

 

 

Field Service Representatives
FFP
JERRV FSR. IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

6,233,760.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003

 

 

 

200

 

Each

 

$

600.00

 

$

120,000.00 NTE

 

 

 

On-Board Consumables Blk
FFP
JERRV OCB.  IAW SOW and PS.
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

120,000.00

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004

 

 

 

200

 

Each

 

$

17,000.00

 

$

3,400,000.00 NTE

 

 

 

Forward Deployment Block
FFP
JERRV FDB. IAW SOW and PS

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

3,400,000.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

UNDEFINED

 

 

 

Training Sessions
FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

UNDEFINED

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AA

 

 

 

5

 

Each

 

$

30,000.00

 

$

150,000.00 NTE

 

 

 

Training Sessions - CONUS
FFP
JERRV Training. IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

150,000.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AB

 

 

 

15

 

Each

 

$

50,000.00

 

$

750,000.00 NTE

 

 

 

Training Sessions - OCONUS
FFP
JERRV Training Sessions. IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

750,000.00

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006

 

 

 

14

 

Each

 

$

155,000.00

 

$

2,170,000.00 NTE

 

 

 

Maintenance Workshop Blk
FFP
JERRV MWB. IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

2,170,000.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007

 

 

 

2

 

Each

 

$

519,480.00

 

$

1,038,960.00 NTE

 

 

 

Tool Kits
FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

1,038,960.00

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

UNDEFINED

 

 

 

Buffalo
FFP
Buffalo Vehicle overpacked with manuals. IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

UNDEFINED

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008AA

 

 

 

9

 

Each

 

$

869,958.00

 

$

7,829,622.00 NTE

 

 

 

Buffalo 1-A

FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

7,829,622.00

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008AB

 

 

 

71

 

Each

 

$

854,827.00

 

$

60,692,717.00 NTE

 

 

 

Buffalo 1-A 12 seat
FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

60,692,717.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0009

 

 

 

80

 

Each

 

$

1,000.00

 

$

80,000.00 NTE

 

 

 

On-Board Consumables
FFP
Buffalo OBC. IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

80,000.00

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0010

 

 

 

80

 

Each

 

$

22,000.00

 

$

1,760,000.00 NTE

 

 

 

Forward Deployment Blocks
FFP
Buffalo FDB. IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

1,760,000.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

UNDEFINED

 

 

 

Training Sessions
FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

UNDEFINED

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011AA

 

 

 

5

 

Each

 

$

30,000.00

 

$

150,000.00 NTE

 

 

 

Training Sessions - CONUS
FFP
Buffalo Training.  IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

150,000.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011AB

 

 

 

15

 

Each

 

$

50,000.00

 

$

750,000.00 NTE

 

 

 

Training Sessions - OCONUS
FFP
Buffalo Training.  IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

750,000.00

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0012

 

 

 

10

 

Each

 

$

225,000.00

 

$

2,250,000.00 NTE

 

 

 

Maintenance Workshop Blk
FFP
Buffalo MWB.  IAW SOW and PS
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

2,250,000.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0013

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

UNDEFINED

 

 

 

Technical Manuals
FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

UNDEFINED

 

 

--------------------------------------------------------------------------------


 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0013AA

 

 

 

80

 

Each

 

$

750.00

 

$

60,000.00 NTE

 

 

 

Buffalo Tech Manuals
FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

60,000.00

 

 

ITEM
NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0013AB

 

 

 

200

 

Each

 

$

500.00

 

$

100,000.00 NTE

 

 

 

Cougar Technical Manuals
FFP
FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX
NET AMT

 

 

$

100,000.00

 

 

--------------------------------------------------------------------------------


 

Section D - Packaging and Marking

 

CLAUSES INCORPORATED BY REFERENCE

 

252.211-7003

 

Item Identification and Valuation

 

JUN 2005

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

0001

 

Origin

 

Government

 

Origin

 

Government

 

0002

 

Destination

 

Government

 

Destination

 

Government

 

0003

 

Origin

 

Government

 

Origin

 

Government

 

0004

 

Destination

 

Government

 

Destination

 

Government

 

0005

 

N/A

 

N/A

 

N/A

 

Government

 

0005AA

 

Destination

 

Government

 

Destination

 

Government

 

0005AB

 

Destination

 

Government

 

Destination

 

Government

 

0006

 

Destination

 

Government

 

Destination

 

Government

 

0007

 

Destination

 

Government

 

Destination

 

Government

 

0008

 

Origin

 

Government

 

Origin

 

Government

 

0008AA

 

N/A

 

N/A

 

N/A

 

Government

 

0008AB

 

N/A

 

N/A

 

N/A

 

Government

 

0009

 

Destination

 

Government

 

Destination

 

Government

 

0010

 

Destination

 

Government

 

Destination

 

Government

 

0011

 

N/A

 

N/A

 

N/A

 

Government

 

0011AA

 

N/A

 

N/A

 

N/A

 

Government

 

0011AB

 

Destination

 

Government

 

Destination

 

Government

 

0012

 

Destination

 

Government

 

Destination

 

Government

 

0013

 

N/A

 

N/A

 

N/A

 

Government

 

0013AA

 

N/A

 

N/A

 

N/A

 

Government

 

0013AB

 

N/A

 

N/A

 

N/A

 

Government

 

 

--------------------------------------------------------------------------------


 

CLAUSES INCORPORATED BY REFERENCE

 

52.246-2

 

Inspection Of Supplies—Fixed Price

 

AUG 1996

52.246-4

 

Inspection Of Services—Fixed Price

 

AUG 1996

52.247-30

 

F.O.B. Origin, Contractor’s Facility

 

FEB 2006

 

Section F - Deliveries or Performance

 

CLAUSES INCORPORATED BY REFERENCE

 

52.242-17

 

Government Delay Of Work

 

APR 1984

52.246-16

 

Responsibility For Supplies

 

APR 1984

 

DELIVERIES OR PERFORMANCE

 

F-1  DELIVERY TERMS:  Deliveries shall be made on F.O.B. terms.

 

F-2  CONTRACT TYPE:  This letter contract is anticipated to result in an
Indefinite Delivery/Indefinite Quantity (ID/IQ) fixed price contract.  Every
Contract Line Item Number (CLIN) is ID/IQ.  Performance shall be made only as
authorized by delivery orders issued in accordance with the ordering clause of
the contract.  Ordering period shall be from contract award through 180 days. 
The contract minimum quantiy is 1 (one) and the contract maximum quantity is
specified at the CLIN level.  The order minimum quantity per CLIN is 1 (one) and
the maximum ordering quantity is specified at the CLIN level.

 

F-3  DELIVERY ORDERS: Each delivery order will contain, among other information,
the date of the order, the order number, the exact quantity of units to be
delivered, delivery or performance, place of delivery, any special shipping
instructions, pricing, and accounting and appropriation data.  The unit price of
each delivery order will be determined by the ordering period and the number of
units ordered in accordance with the Schedule of Supplies and/or Services of
this contract.  Individual orders will be issued using the single price for the
increment that corresponds to the total quantity being purchased on that order
for the year in which the order is placed.  Quantities are not cumulative from
order to order.  The unit price of each order is determined by the total
quantity for that order only, regardless of the previous number of orders issued
or the total of previous quantities ordered.  Delivery of units under a specific
delivery order shall not be combined with delivery of units under another
delivery order.  Delivery orders will incorporate all clauses of the contract. 
The Contractor is responsible for delivery of each item to the final (e.g.,
unit) destination, to include local shipments from the port of entry, or other
receiving facility.

 

F-4  PRODUCTION ITEM RATE OF DELIVERY Delivery shall be at a rate in accordance
with the following schedule:

 

 

 

2007

 

 

 

VEHICLE/MONTH

 

JAN

 

FEB

 

MAR

 

APR

 

MAY

 

JUN

 

JUL

 

AUG

 

SEP

 

OCT

 

NOV

 

DEC

 

TOTALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buffalo IA-Current Config

 

 

 

 

 

2

 

3

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Buffalo IA-12 Seat

 

 

 

 

 

0

 

0

 

0

 

5

 

6

 

6

 

6

 

6

 

4

 

4

 

37

 

Buffalo IB-12 Seat/Caterpillar Engine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JERRV 6x6 ENG

 

 

 

10

 

15

 

25

 

25

 

25

 

20

 

20

 

20

 

20

 

20

 

 

 

200

 

 

--------------------------------------------------------------------------------


 

 

 

2008

 

 

 

VEHICLE/MONTH

 

JAN

 

FEB

 

MAR

 

APR

 

MAY

 

JUN

 

JUL

 

AUG

 

SEP

 

OCT

 

NOV

 

DEC

 

TOTALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buffalo IA-12 Seat

 

4

 

4

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Buffalo IB-12 Seat/Caterpillar Engine

 

 

 

 

 

1

 

3

 

4

 

5

 

6

 

5

 

0

 

0

 

0

 

0

 

24

 

 

F-5  PERIOD OF PERFORMANCE:  The period of performance for this contract shall
be 18 Months beginning on the effective date of the contract.

 

Section G - Contract Administration Data

 

CLAUSES INCORPORATED BY FULL TEXT

 

MARCORSYSCOM WAWF INSTRUCTIONS TO CONTRACTORS

 

ELECTRONIC INVOICING PROCEDURES (MARCORSYSCOM Feb 2006)

 

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment Request
(May 2006)”, the United States Marine Corps (USMC) utilizes WAWF-RA to
electronically process vendor request for payment.  The contractor is required
to utilize this system when processing invoices and receiving reports under this
contract.

 

The contractor shall (i) ensure an Electronic Business Point of Contract (POC)
is designated in Central Contractor Registration at http://www.ccr.gov and
(ii) register to use WAWF-RA at the https://wawf.eb.mil/ within ten (10) days
after award of the contract or modification incorporating WAWF-RA into the
contract.  Step by step procedures to register are available at the
https://wawf.eb.mil/.

 

The USMC WAWF-RA point of contact for this contract is Jim Batton and can be
reached on (703) 432-3602 or via email at James.Batton@USMC.mil The alternate
USMC WAWF-RA point of contact is Tom Carmody and can be reached on (703)
432-3582 or via email at Thomas.Carmody@USMC.mil

 

The contactor is directed to use the Combo format when processing invoices and
receiving reports.  For all requirements, the contractor shall use the Marine
Corps Systems Command DODAAC (M67854) as the DODAAC for all shipping addresses,
even if the ship-to address is other than the Marine Corps Systems Command.

 

DFAS-Columbus

P.O. Box 369022

Attn:Kansas-M67443

Columbus, Ohio 43236-9022

 

--------------------------------------------------------------------------------


 

E-Mail: CCO-KC-VPIS@DFAS.MIL

PHONE: 1-800-756-4571 #2 then #4

WAWF: https://wawf.eb.mil/

VPIS: https://www.dfas.mil/money/vendor

 

Data entry information in WAWF:

Payment Office DoDAAC: HQ0338

Issue By DoDAAC: M67854

Admin Office DoDAAC: S1103A

Ship To/Service Acceptor DoDAAC: M67854/EXT PG15

Contract Number: M67854-07-D-5006

 

Before closing out of an invoice session in WAWF-RA, but after submitting your
document or documents, the contractor will be prompted to send additional email
notifications.  The contractor shall click on “ Send Additional Email
Notifications” block on the page that appears. Add the primary point of
contact’s email address(provided above) in the first email address block and add
the alternate point of contact’s email address in the following block.  This
additional notification to the government is important to ensure the appropriate
point of contact is aware that the invoice documents have been submitted into
the WAWF-RA system.

 

NOTE: The POCs identified above are for WAWF issues only.  Any other contracting
questions/problems should be addressed to the POC identified in Section A of the
contract.

 

Section H - Special Contract Requirements

 

SPECIAL CONTRACT REQUIREMENTS

SECTION H: SPECIAL CONTRACT REQUIREMENTS

 

H-1         CONTRACTOR NOTICE REGARDING LATE DELIVERY

 

In the event that the contractor, for any reason, anticipates or encounters
difficulty in complying with the contract delivery schedule or date, or in
meeting any of the other requirements of the contract, they shall immediately
notify the Administrative and Procuring Contracting Officers (ACO and PCO) in
writing, providing all of the pertinent details. This data shall be
informational only in character and its receipt by the Government shall not be
construed as a waiver by the Government of (i) any delivery schedule or date,
(ii) compliance with any other contract requirement by the contractor, or
(iii) any other rights or remedies belonging to the Government under law or
otherwise under this contract.

 

H-2   CONTRACT CHANGES

 

H-2.1 No order, statement, or conduct of Government personnel who might visit
the contractor’s facility or in any other manner communicate with contractor
personnel during the performance

 

--------------------------------------------------------------------------------


 

of this contract shall constitute a change under the “Changes” clause of this
contract, FAR 52.243-1, Changes—Fixed Price (AUG 1987).

 

H-2.2 No understanding or agreement, contract modification, change order, or
other matter deviating from or constituting an alteration or change of the terms
of the contract shall be effective or binding upon the Government unless
formalized by contractual documents executed by the contracting officer or his
or her designated representative.

 

H-2.3 The Contracting Officer is the only person authorized to approve changes
in any of the requirements of this contract and, notwithstanding provisions
contained elsewhere in the contract, the said authority remains solely with the
Contracting Officer. In the event that the contractor effects any change at the
direction of any person other than the Contracting Officer, the change will be
considered to have been made without authority at the contractor’s expense, and
no adjustment shall be made in the contract price or other contract terms and
conditions as consideration for the aforementioned unauthorized change. Further,
should the unauthorized change be to the Government’s detriment, the contractor
may be held financially responsible for its correction.

 

H-3   CONTRACT PERFORMANCE IN A CRISIS SITUATION (CLINS 0002 and 0009)

 

a.             Contractor personnel deployed to a theater of operations are
subject to the Uniform Code of Military Justice (UCMJ) when serving with or
accompanying an armed force only “in time of war” as declared by Congress. 
Retired members of the military may be subjected to action under the UCMJ
without a congressionally declared war.  Contract Personnel may have
administrative privileges suspended for disciplinary infractions or improper
conduct.

 

b.             Contractors shall request guidance from Government media
operations center if and when they are approached by reporters seeking
interviews or information on their participation in the mission/operation.

 

c.             The Contractor shall take all necessary administrative actions
required to prepare its personnel for a crisis situation deployment.  Some
examples of these actions are:

 

Inform its employees of their responsibility to adhere to all guidance and
orders issued by the theater commander, or his representative, regarding
possession, use, safety and accountability of weapons.

 

Assist its employees to obtain the required civilian licenses to operate the
equipment necessary to perform the contract in the theater of operation.

 

Obtain all passports, visas, or other documents necessary to enter or exit any
areas identified by the PCO.

 

Assist its employees in obtaining security clearances applicable to the level
required for performance in the theater of operations.

 

Assist its employees in obtaining a complete physical evaluation equal to that
similarly assigned government personnel must pass.  Medical requirements shall
be completed prior to arrival at the point of debarkation or prior to direct
deployment with the unit.

 

--------------------------------------------------------------------------------


 

d.             Definitions of Terms:

“Contractor Personnel” includes all agents, employees, and subcontractors of the
prime contractor.

“Crisis Situation,” per DOD Instruction 3020.37, means any emergency so declared
by the National Command Authority or the overseas combatant commander, whether
or no U.S. Armed Forces are involved, minimally encompassing civil unrest or
insurrection, civil war, civil disorder, terrorism, hostilities build-up,
wartime conditions, disasters, or international conflict presenting a serious
threat to DoD interests.

 

e.             To the extent the contractor is unable to obtain or retain the
services of qualified personnel to perform in the crisis situation theater, the
contract shall not be terminated for default.  Every reasonable effort shall be
made by the contractor to provide uninterrupted services of qualified personnel.

 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

 

Definitions

 

JUL 2004

52.203-3

 

Gratuities

 

APR 1984

52.203-5

 

Covenant Against Contingent Fees

 

APR 1984

52.203-6

 

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

52.203-7

 

Anti-Kickback Procedures

 

JUL 1995

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

 

JAN 1997

52.203-10

 

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 1997

52.203-12

 

Limitation On Payments To Influence Certain Federal Transactions

 

SEP 2005

52.204-2

 

Security Requirements

 

AUG 1996

52.204-4

 

Printed or Copied Double-Sided on Recycled Paper

 

AUG 2000

52.204-7

 

Central Contractor Registration

 

JUL 2006

52.209-6

 

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

SEP 2006

52.211-5

 

Material Requirements

 

AUG 2000

52.211-15

 

Defense Priority And Allocation Requirements

 

SEP 1990

52.215-2

 

Audit and Records—Negotiation

 

JUN 1999

52.215-8

 

Order of Precedence—Uniform Contract Format

 

OCT 1997

52.215-10

 

Price Reduction for Defective Cost or Pricing Data

 

OCT 1997

52.215-11

 

Price Reduction for Defective Cost or Pricing Data—Modifications

 

OCT 1997

52.215-12

 

Subcontractor Cost or Pricing Data

 

OCT 1997

 

--------------------------------------------------------------------------------


 

52.215-13

 

Subcontractor Cost or Pricing Data—Modifications

 

OCT 1997

52.215-14

 

Integrity of Unit Prices

 

OCT 1997

52.215-16

 

Facilities Capital Cost of Money

 

JUN 2003

52.215-18

 

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

52.215-19

 

Notification of Ownership Changes

 

OCT 1997

52.215-20

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data

 

OCT 1997

52.215-21

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data—Modifications

 

OCT 1997

52.216-24

 

Limitation Of Government Liability

 

APR 1984

52.216-25

 

Contract Definitization

 

OCT 1997

52.219-14

 

Limitations On Subcontracting

 

DEC 1996

52.222-1

 

Notice To The Government Of Labor Disputes

 

FEB 1997

52.222-3

 

Convict Labor

 

JUN 2003

52.222-19

 

Child Labor — Cooperation with Authorities and Remedies

 

JAN 2006

52.222-20

 

Walsh-Healey Public Contracts Act

 

DEC 1996

52.222-21

 

Prohibition Of Segregated Facilities

 

FEB 1999

52.222-26

 

Equal Opportunity

 

APR 2002

52.222-26 Alt I

 

Equal Opportunity (Apr 2002) - Alternate I

 

FEB 1999

52.222-29

 

Notification Of Visa Denial

 

JUN 2003

52.222-35

 

Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-35 Alt I

 

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (Sep 2006) Alternate I

 

DEC 2001

52.222-36

 

Affirmative Action For Workers With Disabilities

 

JUN 1998

52.222-37

 

Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-39

 

Notification of Employee Rights Concerning Payment of Union Dues or Fees

 

DEC 2004

52.223-3

 

Hazardous Material Identification And Material Safety Data

 

JAN 1997

52.223-6

 

Drug-Free Workplace

 

MAY 2001

52.223-10

 

Waste Reduction Program

 

AUG 2000

52.223-11

 

Ozone-Depleting Substances

 

MAY 2001

52.223-14

 

Toxic Chemical Release Reporting

 

AUG 2003

52.224-1

 

Privacy Act Notification

 

APR 1984

52.224-2

 

Privacy Act

 

APR 1984

52.225-13

 

Restrictions on Certain Foreign Purchases

 

FEB 2006

52.227-1

 

Authorization and Consent

 

JUL 1995

 

--------------------------------------------------------------------------------


 

52.227-2

 

Notice And Assistance Regarding Patent And Copyright Infringement

 

AUG 1996

52.227-3

 

Patent Indemnity

 

APR 1984

52.227-9

 

Refund Of Royalties

 

APR 1984

52.227-21

 

Technical Data Certification, Revision, and Withholding of Payment—Major Systems

 

JAN 1997

52.227-22

 

Major System—Minimum Rights

 

JUN 1987

52.228-3

 

Worker’s Compensation Insurance (Defense Base Act)

 

APR 1984

52.228-4

 

Workers’ Compensation and War-Hazard Insurance Overseas

 

APR 1984

52.229-3

 

Federal, State And Local Taxes

 

APR 2003

52.229-4

 

Federal, State, And Local Taxes (State and Local Adjustments)

 

APR 2003

52.232-1

 

Payments

 

APR 1984

52.232-8

 

Discounts For Prompt Payment

 

FEB 2002

52.232-9

 

Limitation On Withholding Of Payments

 

APR 1984

52.232-11

 

Extras

 

APR 1984

52.232-17

 

Interest

 

JUN 1996

52.232-18

 

Availability Of Funds

 

APR 1984

52.232-23

 

Assignment Of Claims

 

JAN 1986

52.232-25

 

Prompt Payment

 

OCT 2003

52.233-1

 

Disputes

 

JUL 2002

52.233-3

 

Protest After Award

 

AUG 1996

52.233-4

 

Applicable Law for Breach of Contract Claim

 

OCT 2004

52.234-1

 

Industrial Resources Developed Under Defense Production Act Title III

 

DEC 1994

52.242-4

 

Certification of Final Indirect Costs

 

JAN 1997

52.242-13

 

Bankruptcy

 

JUL 1995

52.242-15

 

Stop-Work Order

 

AUG 1989

52.243-1

 

Changes—Fixed Price

 

AUG 1987

52.243-7

 

Notification Of Changes

 

APR 1984

52.244-5

 

Competition In Subcontracting

 

DEC 1996

52.244-6

 

Subcontracts for Commercial Items

 

SEP 2006

52.245-1

 

Property Records

 

APR 1984

52.246-23

 

Limitation Of Liability

 

FEB 1997

52.246-24

 

Limitation Of Liability—High-Value Items

 

FEB 1997

52.246-25

 

Limitation Of Liability—Services

 

FEB 1997

52.247-1

 

Commercial Bill Of Lading Notations

 

FEB 2006

52.247-63

 

Preference For U.S. Flag Air Carriers

 

JUN 2003

52.248-1

 

Value Engineering

 

FEB 2000

52.249-2

 

Termination For Convenience Of The Government (Fixed-Price)

 

MAY 2004

52.249-8

 

Default (Fixed-Price Supply & Service)

 

APR 1984

52.249-14

 

Excusable Delays

 

APR 1984

52.253-1

 

Computer Generated Forms

 

JAN 1991

 

--------------------------------------------------------------------------------


 

252.201-7000

 

Contracting Officer’s Representative

 

DEC 1991

252.203-7001

 

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2004

252.203-7002

 

Display Of DOD Hotline Poster

 

DEC 1991

252.204-7000

 

Disclosure Of Information

 

DEC 1991

252.204-7003

 

Control Of Government Personnel Work Product

 

APR 1992

252.209-7004

 

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

 

MAR 1998

252.215-7000

 

Pricing Adjustments

 

DEC 1991

252.215-7002

 

Cost Estimating System Requirements

 

OCT 1998

252.223-7004

 

Drug Free Work Force

 

SEP 1988

252.225-7001

 

Buy American Act And Balance Of Payments Program

 

JUN 2005

252.225-7002

 

Qualifying Country Sources As Subcontractors

 

APR 2003

252.225-7004

 

Reporting of Contract Performance Outside the United States and
Canada—Submission after Award

 

JUN 2005

252.225-7012

 

Preference For Certain Domestic Commodities

 

JUN 2004

252.225-7013

 

Duty-Free Entry

 

OCT 2006

252.225-7016

 

Restriction On Acquisition Of Ball and Roller Bearings

 

MAR 2006

252.225-7022

 

Restriction On Acquisition Of Polyacrylonitile (PAN) Carbon Fiber

 

JUN 2005

252.225-7028

 

Exclusionary Policies And Practices Of Foreign Government

 

APR 2003

252.225-7041

 

Correspondence in English

 

JUN 1997

252.225-7042

 

Authorization to Perform

 

APR 2003

252.227-7013

 

Rights in Technical Data—Noncommercial Items

 

NOV 1995

252.227-7015

 

Technical Data—Commercial Items

 

NOV 1995

252.227-7025

 

Limitations on the Use or Disclosure of Government-Furnished Information Marked
with Restrictive Legends

 

JUN 1995

252.227-7028

 

Technical Data or Computer Software Previously Delivered to the Government

 

JUN 1995

252.227-7030

 

Technical Data—Withholding Of Payment

 

MAR 2000

252.227-7037

 

Validation of Restrictive Markings on Technical Data

 

SEP 1999

252.228-7003

 

Capture and Detention

 

DEC 1991

252.229-7006

 

Value Added Tax Exclusion (United Kingdom)

 

JUN 1997

252.229-7008

 

Relief From Import Duty (United Kingdom)

 

JUN 1997

252.231-7000

 

Supplemental Cost Principles

 

DEC 1991

252.232-7003

 

Electronic Submission of Payment Requests

 

MAY 2006

252.232-7008

 

Assignment of Claims (Overseas)

 

JUN 1997

252.232-7010

 

Levies on Contract Payments

 

SEP 2005

252.233-7001

 

Choice of Law (Overseas)

 

JUN 1997

 

--------------------------------------------------------------------------------


 

252.242-7003

 

Application For U.S. Government Shipping Documentation/Instructions

 

DEC 1991

252.243-7001

 

Pricing Of Contract Modifications

 

DEC 1991

252.243-7002

 

Requests for Equitable Adjustment

 

MAR 1998

252.245-7000

 

Government-Furnished Mapping, Charting, and Geodesy Property

 

DEC 1991

252.245-7001

 

Reports Of Government Property

 

MAY 1994

252.246-7001

 

Warranty Of Data

 

DEC 1991

252.247-7023

 

Transportation of Supplies by Sea

 

MAY 2002

252.247-7024

 

Notification Of Transportation Of Supplies By Sea

 

MAR 2000

252.249-7002

 

Notification of Anticipated Program Termination or Reduction

 

DEC 1996

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.215-19      NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)

 

(a) The Contractor shall make the following notifications in writing:

 

(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.

 

(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.

 

(b) The Contractor shall—

 

(1) Maintain current, accurate, and complete inventory records of assets and
their costs;

 

(2) Provide the ACO or designated representative ready access to the records
upon request;

 

(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractor’s ownership
changes; and

 

(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contractor ownership change.

 

The Contractor shall include the substance of this clause in all subcontracts
under this contract that meet the applicability requirement of FAR 15.408(k).

 

--------------------------------------------------------------------------------


 

(End of clause)

 

52.216-18      ORDERING. (OCT 1995)

 

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from contract
award through 180 days.

 

(b) All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.

 

(c) If mailed, a delivery order or task order is considered “issued” when the
Government deposits the order in the mail. Orders may be issued orally, by
facsimile, or by electronic commerce methods only if authorized in the Schedule.

 

(End of clause)

 

52.216-24     LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

 

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding 50% of the amount obligated per
delivery order.

 

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is 50% of the amount obligated per delivery order.

 

(End of clause)

 

52.232-32     PERFORMANCE-BASED PAYMENTS (FEB 2002)

 

(a) Amount of payments and limitations on payments. Subject to such other
limitations and conditions as are specified in this contract and this clause,
the amount of payments and limitations on payments shall be specified in the
contract’s description of the basis for payment.

 

(b) Contractor request for performance-based payment. The Contractor may submit
requests for payment of performance-based payments not more frequently than
monthly, in a form and manner acceptable to the Contracting Officer. Unless
otherwise authorized by the Contracting Officer, all performance-based payments
in any period for which payment is being requested shall be included in a single
request, appropriately itemized and totaled. The Contractor’s request shall
contain the information and certification detailed in paragraphs (l) and (m) of
this clause.

 

(c) Approval and payment of requests. (1) The Contractor shall not be entitled
to payment of a request for performance-based payment prior to successful
accomplishment of the event or performance criterion for which payment is
requested. The Contracting Officer shall determine whether the event or
performance criterion for which payment is requested has been successfully
accomplished in accordance with the terms of the contract. The Contracting
Officer may, at any

 

--------------------------------------------------------------------------------


 

time, require the Contractor to substantiate the successful performance of any
event or performance criterion which has been or is represented as being
payable.

 

(2) A payment under this performance-based payment clause is a contract
financing payment under the Prompt Payment clause of this contract and not
subject to the interest penalty provisions of the Prompt Payment Act. The
designated payment office will pay approved requests on the 30th day after
receipt of the request for performance-based payment. However, the designated
payment office is not required to provide payment if the Contracting Officer
requires substantiation as provided in paragraph (c)(1) of this clause, or
inquires into the status of an event or performance criterion, or into any of
the conditions listed in paragraph (e) of this clause, or into the Contractor
certification. The payment period will not begin until the Contracting Officer
approves the request.

 

(3) The approval by the Contracting Officer of a request for performance-based
payment does not constitute an acceptance by the Government and does not excuse
the Contractor from performance of obligations under this contract.

 

(d) Liquidation of performance-based payments. (1) Performance-based finance
amounts paid prior to payment for delivery of an item shall be liquidated by
deducting a percentage or a designated dollar amount from the delivery payment.
If the performance-based finance payments are on a delivery item basis, the
liquidation amount for each such line item shall be the percent of that delivery
item price that was previously paid under performance-based finance payments or
the designated dollar amount. If the performance-based finance payments are on a
whole contract basis, liquidation shall be by either predesignated liquidation
amounts or a liquidation percentage.

 

(2) If at any time the amount of payments under this contract exceeds any
limitation in this contract, the Contractor shall repay to the Government the
excess. Unless otherwise determined by the Contracting Officer, such excess
shall be credited as a reduction in the unliquidated performance-based payment
balance(s), after adjustment of invoice payments and balances for any
retroactive price adjustments.

 

(e) Reduction or suspension of performance-based payments. The Contracting
Officer may reduce or suspend performance-based payments, liquidate
performance-based payments by deduction from any payment under the contract, or
take a combination of these actions after finding upon substantial evidence any
of the following conditions:

 

(1) The Contractor failed to comply with any material requirement of this
contract (which includes paragraphs (h) and (i) of this clause).

 

(2) Performance of this contract is endangered by the Contractor’s (i) failure
to make progress, or (ii) unsatisfactory financial condition.

 

(3) The Contractor is delinquent in payment of any subcontractor or supplier
under this contract in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

(f) Title. (1) Title to the property described in this paragraph (f) shall vest
in the Government. Vestiture shall be immediately upon the date of the first
performance-based payment under this contract, for property acquired or produced
before that date. Otherwise, vestiture shall occur when the property is or
should have been allocable or properly chargeable to this contract

 

(2) “Property,” as used in this clause, includes all of the following described
items acquired or produced by the Contractor that are or should be allocable or
properly chargeable to this contract under sound and generally accepted
accounting principles and practices:

 

(i) Parts, materials, inventories, and work in process;

 

(ii) Special tooling and special test equipment to which the Government is to
acquire title under any other clause of this contract;

 

(iii) Nondurable (i.e., noncapital) tools, jigs, dies, fixtures, molds,
patterns, taps, gauges, test equipment and other similar manufacturing aids,
title to which would not be obtained as special tooling under subparagraph
(f)(2)(ii) of this clause; and

 

(iv) Drawings and technical data, to the extent the Contractor or subcontractors
are required to deliver them to the Government by other clauses of this
contract.

 

(3) Although title to property is in the Government under this clause, other
applicable clauses of this contract (e.g., the termination or special tooling
clauses) shall determine the handling and disposition of the property.

 

(4) The Contractor may sell any scrap resulting from production under this
contract, without requesting the Contracting Officer’s approval, provided that
any significant reduction in the value of the property to which the Government
has title under this clause is reported in writing to the Contracting Officer.

 

(5) In order to acquire for its own use or dispose of property to which title is
vested in the Government under this clause, the Contractor must obtain the
Contracting Officer’s advance approval of the action and the terms. If approved,
the basis for payment (the events or performance criteria) to which the property
is related shall be deemed to be not in compliance with the terms of the
contract and not payable (if the property is part of or needed for performance),
and the Contractor shall refund the related performance-based payments in
accordance with paragraph (d) of this clause.

 

(6) When the Contractor completes all of the obligations under this contract,
including liquidation of all performance-based payments, title shall vest in the
Contractor for all property (or the proceeds thereof) not—

 

(i) Delivered to, and accepted by, the Government under this contract; or

 

(ii) Incorporated in supplies delivered to, and accepted by, the Government
under this contract and to which title is vested in the Government under this
clause.

 

--------------------------------------------------------------------------------


 

(7) The terms of this contract concerning liability for Government-furnished
property shall not apply to property to which the Government acquired title
solely under this clause.

 

(g) Risk of loss. Before delivery to and acceptance by the Government, the
Contractor shall bear the risk of loss for property, the title to which vests in
the Government under this clause, except to the extent the Government expressly
assumes the risk. If any property is damaged, lost, stolen, or destroyed, the
basis of payment (the events or performance criteria) to which the property is
related shall be deemed to be not in compliance with the terms of the contract
and not payable (if the property is part of or needed for performance), and the
Contractor shall refund the related performance-based payments in accordance
with paragraph (d) of this clause.

 

(h) Records and controls. The Contractor shall maintain records and controls
adequate for administration of this clause. The Contractor shall have no
entitlement to performance-based payments during any time the Contractor’s
records or controls are determined by the Contracting Officer to be inadequate
for administration of this clause.

 

(i) Reports and Government access. The Contractor shall promptly furnish
reports, certificates, financial statements, and other pertinent information
requested by the Contracting Officer for the administration of this clause and
to determine that an event or other criterion prompting a financing payment has
been successfully accomplished. The Contractor shall give the Government
reasonable opportunity to examine and verify the Contractor’s records and to
examine and verify the Contractor’s performance of this contract for
administration of this clause.

 

(j) Special terms regarding default. If this contract is terminated under the
Default clause, (1) the Contractor shall, on demand, repay to the Government the
amount of unliquidated performance-based payments, and (2) title shall vest in
the Contractor, on full liquidation of all performance-based payments, for all
property for which the Government elects not to require delivery under the
Default clause of this contract. The Government shall be liable for no payment
except as provided by the Default clause.

 

(k) Reservation of rights. (1) No payment or vesting of title under this clause
shall (i) excuse the Contractor from performance of obligations under this
contract, or (ii) constitute a waiver of any of the rights or remedies of the
parties under the contract.

 

(2) The Government’s rights and remedies under this clause (i) shall not be
exclusive, but rather shall be in addition to any other rights and remedies
provided by law or this contract, and (ii) shall not be affected by delayed,
partial, or omitted exercise of any right, remedy, power, or privilege, nor
shall such exercise or any single exercise preclude or impair any further
exercise under this clause or the exercise of any other right, power, or
privilege of the Government.

 

(l) Content of Contractor’s request for performance-based payment. The
Contractor’s request for performance-based payment shall contain the following:

 

(1) The name and address of the Contractor;

 

--------------------------------------------------------------------------------


 

(2) The date of the request for performance-based payment;

 

(3) The contract number and/or other identifier of the contract or order under
which the request is made;

 

(4) Such information and documentation as is required by the contract’s
description of the basis for payment; and

 

(5) A certification by a Contractor official authorized to bind the Contractor,
as specified in paragraph (m) of this clause.

 

(m) Content of Contractor’s certification. As required in paragraph (l)(5) of
this clause, the Contractor shall make the following certification in each
request for performance-based payment:

 

I certify to the best of my knowledge and belief that—

 

(1) This request for performance-based payment is true and correct; this request
(and attachments) has been prepared from the books and records of the
Contractor, in accordance with the contract and the instructions of the
Contracting Officer;

 

(2) (Except as reported in writing on                       ), all payments to
subcontractors and suppliers under this contract have been paid, or will be
paid, currently, when due in the ordinary course of business;

 

(3) There are no encumbrances (except as reported in writing
on                 ) against the property acquired or produced for, and
allocated or properly chargeable to, the contract which would affect or impair
the Government’s title;

 

(4) There has been no materially adverse change in the financial condition of
the Contractor since the submission by the Contractor to the Government of the
most recent written information dated                       ; and

 

(5) After the making of this requested performance-based payment, the amount of
all payments for each deliverable item for which performance-based payments have
been requested will not exceed any limitation in the contract, and the amount of
all payments under the contract will not exceed any limitation in the contract.

 

(End of clause)

 

52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

 

--------------------------------------------------------------------------------


 

http://hydra.gsa.gov/far/current/html/toc.html

http://farsite.hill.af.mil

 

(End of clause)

 

252.217-7027     CONTRACT DEFINITIZATION (OCT 1998)

 

(a) A fixed price Indefinite Delivery/Indefinite Quantity (ID/IQ) is
contemplated. The Contractor agrees to begin promptly negotiating with the
Contracting Officer the terms of a definitive contract that will include (1) all
clauses required by the Federal Acquisition Regulation (FAR) on the date of
execution of the undefinitized contract action, (2) all clauses required by law
on the date of execution of the definitive contract action, and (3) any other
mutually agreeable clauses, terms, and conditions. The Contractor agrees to
submit fixed price proposal and cost or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows (insert target
date for definitization of the contract action and dates for submission of
proposal, beginning of negotiations, and, if appropriate, submission of the
make-or-buy and subcontracting plans and cost or pricing data).

 

EVENT

 

DATE

 

NTE Proposal & ROM Received

 

08 Nov 2006

 

Letter Contract Award

 

09 November 2006

 

Baseline Definitization Proposal Received

 

11 December 2006

 

Technical Evaluation Received

 

18 December 2006

 

Pre-Negotiation Clearance Approved

 

12 February 2007

 

Negotiations Complete

 

16 April 2007

 

Post Negotiation Clearance Approved

 

06 May 2007

 

Definitive Contract Executed

 

07 May 2007

 

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

--------------------------------------------------------------------------------


 

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price contract in no event to exceed
$214,124,459.00.

 

(End of clause)

 

Section J - List of Documents, Exhibits and Other Attachments

 

Exhibit/Attachment Table of Contents

 

DOCUMENT TYPE

 

DESCRIPTION

 

PAGES

 

DATE

 

Attachment 1

 

Statement of Work

 

 

 

 

 

Attachment 2

 

JERRV Performance Specification

 

 

 

 

 

Attachment 3

 

Buffalo Performance Specification

 

 

 

 

 

 

--------------------------------------------------------------------------------